USCA4 Appeal: 22-1570   Doc: 13        Filed: 11/22/2022   Pg: 1 of 3




                                         UNPUBLISHED

                           UNITED STATES COURT OF APPEALS
                               FOR THE FOURTH CIRCUIT


                                           No. 22-1570


        KEN GRYDER,

                         Plaintiff - Appellant,

                   v.

        FREDDIE MAC, Federal Home Loan Mortgage Corporation; FREDDIE MAC
        BOARD OF DIRECTORS; GREG WATCHMAN; JACQUI WELCH; ELISE
        COCKS; JONMICHAEL MONHEIM; JUSTIN THIVENER; FAUD CHAUDRY;
        THE WASHINGTON DC OFFICE OF THE EQUAL EMPLOYMENT
        OPPORTUNITY COMMISSION; LEATHA JOHNSON; MINDY WEINSTEIN,
        Director of the Washington DC EEOC,

                         Defendants - Appellees.



                                           No. 22-1767


        KEN GRYDER,

                         Plaintiff - Appellant,

                   v.

        FREDDIE MAC, Federal Home Loan Mortgage Corporation; FREDDIE MAC
        BOARD OF DIRECTORS; GREG WATCHMAN; JACQUI WELCH; ELISE
        COCKS; JONMICHAEL MONHEIM; JUSTIN THIVENER; FAUD CHAUDRY;
        THE WASHINGTON DC OFFICE OF THE EQUAL EMPLOYMENT
        OPPORTUNITY COMMISSION; LEATHA JOHNSON; MINDY WEINSTEIN,
        Director of the Washington DC EEOC,

                         Defendants - Appellees.
USCA4 Appeal: 22-1570      Doc: 13         Filed: 11/22/2022    Pg: 2 of 3




        Appeals from the United States District Court for the Eastern District of Virginia, at
        Alexandria. Liam O’Grady, Senior District Judge. (1:21-cv-01380-LO-TCB)


        Submitted: November 17, 2022                                Decided: November 22, 2022


        Before KING, QUATTLEBAUM, and RUSHING, Circuit Judges.


        Affirmed by unpublished per curiam opinion.


        Ken Gryder, Appellant Pro Se. Jocelyn Renee Cuttino, MORGAN LEWIS & BOCKIUS,
        LLP, Washington, D.C., for Appellees.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1570      Doc: 13        Filed: 11/22/2022     Pg: 3 of 3




        PER CURIAM:

              In these consolidated cases, Ken Gryder appeals (1) the district court’s order

        granting Defendants’ motion to dismiss Gryder’s complaint raising numerous civil claims;

        and (2) the magistrate judge’s order denying Gryder’s motion to amend his complaint. We

        have reviewed the record and find no reversible error. Accordingly, we affirm the district

        court’s judgment in Defendants’ favor. See Gryder v. Freddie Mac, No. 1:21-cv-01380-

        LO-TCB (E.D. Va. June 29, 2022). We dispense with oral argument because the facts and

        legal contentions are adequately presented in the materials before this court and argument

        would not aid the decisional process.

                                                                                     AFFIRMED




                                                    3